  Case: 1:19-cv-05287 Document #: 71 Filed: 10/23/20 Page 1 of 14 PageID #:1443




                         UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

CONSOLIDATED CHASSIS MANAGEMENT
LLC, and CHICAGO-OHIO VALLEY
CONSOLIDATED CHASSIS POOL LLC,                   No. 1-19-cv-05287

              Plaintiffs,                        Judge Thomas M. Durkin

       v.

NORTHLAND INSURANCE COMPANY,


              Defendant.


                    MEMORANDUM OPINION AND ORDER

      Plaintiffs Consolidated Chassis Management LLC (“CCM”) and Chicago-Ohio

Valley Consolidated Chassis Pool LLC (“COCP”) bring this action against Northland

Insurance Company (“Northland”) seeking a declaratory judgment and other relief.

Northland answered Plaintiffs’ complaint, filed a counterclaim, and then moved for

judgment on the pleadings. Plaintiffs responded by filing a cross-motion for partial

judgment on the pleadings. For the following reasons, the Court grants Northland’s

motion and denies Plaintiffs’ motion.

                               Standard of Review

      Federal Rule of Civil Procedure 12(c) permits a party to move for judgment on

the pleadings. Buchanan-Moore v. Cnty. of Milwaukee, 570 F.3d 824, 827 (7th Cir.

2009). The pleadings “consist of the complaint, the answer, and any written

instruments attached as exhibits.” Housing Auth. Risk Retention Group, Inc. v. Chi.

Hous. Auth., 378 F.3d 596, 600 (7th Cir. 2004). The Court may not look beyond the


                                         1
  Case: 1:19-cv-05287 Document #: 71 Filed: 10/23/20 Page 2 of 14 PageID #:1444




pleadings, but the Court may take into consideration documents incorporated by

reference to the pleadings. United States v. Wood, 925 F.2d 1580, 1582 (7th Cir. 1991).

The Court may also take judicial notice of matters of public record. Id.

      “A motion for judgment on the pleadings under Rule 12(c) of the Federal Rules

of Civil Procedure is governed by the same standards as a motion to dismiss for failure

to state a claim under Rule 12(b)(6).” Adams v. City of Indianapolis, 742 F.3d 720,

727-28 (7th Cir. 2014). Therefore, to survive a motion for judgment on the pleadings,

“a complaint must state a claim to relief that is plausible on its face.” Bishop v. Air

Line Pilots Ass’n, Int’l, 900 F.3d 388, 397 (7th Cir. 2018) (citations omitted). When

assessing the facial plausibility of a claim, the Court “views the facts in the complaint

in the light most favorable to the nonmoving party and will grant the motion only if

it appears beyond doubt that the [nonmoving party] cannot prove any facts that would

support his claim for relief.” Buchanan-Moore v. Cty. of Milwaukee, 570 F.3d 824, 827

(7th Cir. 2009) (internal citation and quotation marks omitted). “If it appears that

discovery is necessary to fairly resolve a claim on the merits, then the motion for

judgment on the pleadings must be denied.” Fed. Deposit Ins., Corp. v. FBOP Corp.,

252 F. Supp. 3d 664, 672 (N.D. Ill. 2017) (citations omitted).

                                     Background

      This action arises out of a different lawsuit pending before a different court. In

July 2018, Ryan J. Gilliam-Nault—who is not a party to this suit—filed a complaint

against CCM, COCP, Midvest Transport Corporation (“Midvest”), and Bakari

Lambert. See Ryan J. Gilliam-Nault v. Midvest Transports Corporation, et al., 18-cv-



                                           2
   Case: 1:19-cv-05287 Document #: 71 Filed: 10/23/20 Page 3 of 14 PageID #:1445




049991 (N.D. Ill. July 20, 2018). In that complaint, Gilliam-Nault alleges that he was

injured in an accident involving his car and a semi-tractor driven by Lambert, one of

Midvest’s employees. R. 1 ¶¶ 11-12 (citing R. 1-1 at 4). At the time of the accident,

the semi-tractor was pulling an intermodal chassis that had been part of a chassis

pool established by COCP and managed by CCM. R. 1 ¶ 12. Consequently, Gilliam-

Nault’s complaint names COCP and CCM as defendants and accuses them—along

with Midvest and Lambert—of negligence. See R. 1-1 at 3-21. Northland is not a

named defendant in the Gilliam-Nault action but its automobile liability policy

allegedly covers Midvest, Lambert, COCP, and CCM. See R. 1 ¶ 16. In other words,

all the defendants in the Gilliam-Nault action are insureds of Northland. See id.

       After Gilliam-Nault filed his complaint, attorneys from the law firm of

Schuyler, Roche & Crisham, P.C. (“SRC”) filed appearances on behalf of CCM and

COCP. Id. ¶ 15. About a month later, Northland sent a letter to CCM and COCP

acknowledging its obligation as their insurer to defend and indemnify them in the

Gilliam-Nault action. Id. ¶ 17. As part of that obligation, the letter said that

Northland retained the law firm Litchfield Cavo to represent CCM and COCP in

court. Id. ¶ 17. But the letter also contained an important wrinkle: it said that

Northland was reserving its right to later decline coverage and seek recovery of

defense costs expended on CCM and COCP’s behalf. R. 1-1 at 25-27.

       In a response letter, CCM and COCP told Northland that its reservation of

rights created a conflict of interest. R. 1 ¶ 18. The letter said that the conflict entitled

CCM and COCP to counsel of their own choosing—namely, SRC—at Northland’s



                                             3
   Case: 1:19-cv-05287 Document #: 71 Filed: 10/23/20 Page 4 of 14 PageID #:1446




expense. Id. ¶ 19. The letter also told Northland that a separate conflict of interest

existed because CCM and COCP filed crossclaims against their co-defendants in the

Gilliam-Nault action, and those defendants—as insureds of Northland—were

represented by Litchfield Cavo as well. Id. ¶¶ 20-22. Northland withdrew its

reservation of rights shortly thereafter and told CCM and COCP that doing so cured

any conflict of interest that might have previously existed. Id. ¶ 23. Northland’s

response, however, did not address CCM and COCP’s position that a separate conflict

existed as a result of the crossclaims. Id. ¶ 23.

      About four months later, CCM and COCP wrote another letter to Northland,

reminding it of the alleged crossclaims conflict and raising another conflict. Id. ¶ 25.

That is, according to CCM and COCP, discovery in the Gilliam-Nault action revealed

the potential for the plaintiff to recover damages in excess of the $1 million limits of

the Northland policy, thereby potentially leaving CCM and COCP open to exposure.

Id. Accordingly, CCM and COCP told Northland that they were entitled to counsel of

their own choosing for this reason, too, the costs of which must be paid by Northland.

Id. CCM and COCP allege that Northland failed to respond to this letter, and further

allege that Northland has refused to pay the invoices submitted by SRC for the work

done on their behalf in the Gilliam-Nault action. Id. ¶¶ 26-28.

      CCM and COCP filed this action in August 2019. See R. 1. Count I seeks

declarations that: Northland is obligated to provide insurance coverage for CCM and

COCP in the Gilliam-Nault action; Northland is obligated to defend and indemnify

CCM and COCP in the Gilliam-Nault action; CCM and COCP are entitled to pick



                                            4
    Case: 1:19-cv-05287 Document #: 71 Filed: 10/23/20 Page 5 of 14 PageID #:1447




independent counsel to represent them in the Gilliam-Nault action; Northland

breached its obligations to pay for the defense of CCM and COCP in the Gilliam-

Nault action; and CCM and COCP are entitled to reimbursement from Northland for

all sums paid and to be paid to counsel of their choosing in defense of the Gilliam-

Nault action plus prejudgment interest.1 Id. ¶ 40. Count II similarly alleges that

Northland breached its contract with CCM and COCP by failing to pay the defense

costs incurred by SRC, and also alleges that Northland’s conduct in resolving this

dispute amounts to a violation of Section 155 of the Illinois Insurance Code, 215 ILCS

5/155. See id. at 8-9.

       Northland answered the complaint and asserted a counterclaim. See R. 12.

Northland’s counterclaim seeks a declaration that: Northland is entitled to select

defense counsel for CCM and COCP in the Gilliam-Nault action; Northland owes no

obligation to pay the attorneys’ fees and litigation expenses of SRC in the Gilliam-

Nault action; and CCM and COCP owe a duty to cooperate with Northland in their

defense of the Gilliam-Nault action. See id. at 23.

       CCM and COCP subsequently moved to dismiss Northland’s counterclaim. See

R. 32. CCM and COCP argued that the counterclaim was improper, non-justiciable,

and a violation of the Peppers doctrine.2 See, e.g., R. 33 at 2. Around the same time,



1Count I also seeks a declaration that Northland breached its duty to defend, and is
therefore estopped from raising any policy defenses to limit or deny coverage for
CCM and COCP in the Gilliam-Nault lawsuit.

2 CCM and COCP’s argument relied on the legal principle that it is generally
inappropriate for a court considering a declaratory judgment action to decide any
“ultimate facts” that could bind the parties in the underlying litigation. See R. 33 at
                                          5
     Case: 1:19-cv-05287 Document #: 71 Filed: 10/23/20 Page 6 of 14 PageID #:1448




Northland moved for judgment on the pleadings. See R. 36. The Court denied CCM

and COCP’s motion to dismiss, R. 44, and CCM and COCP subsequently answered

Northland’s counterclaim, R. 47. CCM and COCP then responded to Northland’s

motion for judgment on the pleadings and simultaneously filed a cross-motion for

partial judgment on the pleadings as to Count I of their complaint. R. 65. CCM and

COCP also asked the Court to enter judgment in their favor on Northland’s

counterclaim. Id.

        Currently before the Court are the parties’ cross-motions for judgment on the

pleadings as to CCM and COCP’s claims and Northland’s counterclaim.

                                     Discussion

I.      Declaratory Relief

        “In Illinois, an insurer has a broad duty to defend its insured in any action

where the allegations in the complaint are even potentially within the scope of the

policy’s coverage.” Nat’l Cas. Co. v. Forge Indus. Staffing Inc., 567 F.3d 871, 874 (7th

Cir. 2009). The insurer who exercises this duty makes all strategic decisions

concerning the defense, including choice of counsel. Id. (citing Am. Family Mut. Ins.

Co. v. W.H. McNaughton Builders, Inc., 843 N.E.2d 492, 498 (Ill. App. Ct. 2006)); 14

Couch on Insurance 3d. § 200:1 (“Generally, liability insurance policies allow the



2 (citing Maryland Cas. Co. v. Peppers, 64 Ill. 2d 187 (1976)). The Court rejected CCM
and COCP’s argument, finding that the central question posed by Northland’s
counterclaim did not require the Court to decide any “ultimate facts” in the Gilliam-
Nault action. See R. 44. To the extent CCM and COCP raise the same arguments
here, see R. 64 at 7-9, the Court rejects them again for the same reasons articulated
in the Court’s denial of CCM and COCP’s motion to dismiss.


                                           6
   Case: 1:19-cv-05287 Document #: 71 Filed: 10/23/20 Page 7 of 14 PageID #:1449




insurer exclusive control over litigation against the insured.”). The Northland policy

incorporates this rule: “We have the right and duty to defend any ‘insured’ against a

‘suit’ asking for such damages.” R. 12-2 at 30.

      Insurer-appointed counsel has an ethical obligation to both the insurer and the

insured. Illinois Masonic Med. Ctr. v. Turegum Ins. Co., 522 N.E.2d 611, 613 (Ill. App.

Ct. 1988). In reality, the insurer’s attorney may have closer ties to the insurer than

the insured and thus a greater interest in protecting the insurer’s position. See id.

“This is of no import when the interests of the insurer and its insured are aligned,

but when they diverge, a conflict of interest arises.” Forge Indus. Staffing Inc., 567

F.3d at 874 (citing Am. Family, 843 N.E.2d at 498). Such a conflict provides the

insured “the right to obtain independent counsel at the insurer’s expense.” Id.

However, an “actual, not merely potential conflict is required in order to trigger” the

insured’s right to independent counsel. Id. (citing Murphy v. Urso, 430 N.E.2d 1079,

1083-84 (Ill. 1981)).

      To determine whether a conflict exists under Illinois law, a court must

“compare the allegations of the underlying complaint against the insured to the terms

of the insurance policy at issue.” Forge Indus. Staffing Inc., 567 F.3d at 875 (citing

Am. Family, 843 N.E.2d at 498). If, after doing so, it appears that insurer-retained

counsel in the underlying suit can “shift facts in a way that takes the case outside the

scope of policy coverage, then the insured is not required to defend the underlying

suit with insurer-retained counsel.” Am. Family, 843 N.E.2d at 498; see also Turegum

Ins. Co., 522 N.E.2d at 613-14.



                                           7
  Case: 1:19-cv-05287 Document #: 71 Filed: 10/23/20 Page 8 of 14 PageID #:1450




      This can occur “when the underlying complaint contains two mutually

exclusive theories of liability, one which the policy covers and one which the policy

excludes,” such as “when the policy covers neglect but not intentional conduct.” Forge

Indus. Staffing Inc., 567 F.3d at 875. Under this framework, the insured is required

to allege how the insurer, in making strategic litigation decisions, could avoid any

liability by shifting all losses to uncovered claims. Id. at 878 (“Simply put, if no fact

issues appear on the face of the underlying complaint that can be conclusively

resolved in such a way that insurance coverage is necessarily precluded under the

policy, then appointment of independent counsel is not warranted.”). Courts have also

recognized that they may consider a reservation of rights letter in determining

whether a conflict of interest exists. See Stoneridge Dev. Co., Inc. v. Essex Ins. Co.,

888 N.E.2d 633, 647 (Ill. App. Ct. 2008).

      This case turns on whether there is an actual conflict of interest between the

parties. According to CCM and COCP, at least two separate conflicts exist because:

(1) CCCM and COCP filed crossclaims for contribution against Northland’s other

insureds in the underlying Gilliam-Nault action; and (2) the Gilliam-Nault plaintiff

may recover damages in excess of the $1 million Northland policy limit. The Court

discusses each argument in turn.

A. CCM and COCP’s Crossclaims Against Northland’s Other Insureds

      CCM and COCP argue that their crossclaims for contribution against the other

Northland insureds—Midvest and Lambert—establish a conflict of interest under

Illinois law. CCM and COCP principally rely on the Illinois Supreme Court’s rulings



                                            8
  Case: 1:19-cv-05287 Document #: 71 Filed: 10/23/20 Page 9 of 14 PageID #:1451




in Peppers and Murphy. In Peppers, the insured shot someone and faced accusations

of assault, negligence, and willful and wanton conduct. 355 N.E.2d at 28. The

insurer’s policy covered the insured for negligent conduct but not for intentional

conduct. Id. Because there were two mutually exclusive theories of liability, and

because the insurer controlled the insured’s defense, a conflict emerged: the insured

wanted to be found negligent because he was covered for such liability, while the

insurer wanted a finding of intentional conduct in order to avoid coverage. See id. at

30.

      A different but somewhat similar situation arose in Murphy. There, the court

considered whether a conflict of interest existed when an insurer had a duty to defend

two insureds with “diametrically opposed” defense strategies. 430 N.E.2d at 1083.

One insured in Murphy was a bus driver, the other was the bus owner, and both were

sued by a passenger after the bus crashed. Id. For the driver, the best defense strategy

was to show that he was driving the bus at the time of the crash with the owner’s

permission, thereby bringing the claim against him within the policy coverage. Id. By

comparison, the owner and insurer’s best defense strategy was to show that the driver

did not have permission to use the bus at the time of the crash, thereby pushing the

claim outside of the policy coverage and shifting all liability onto him. Id. The Murphy

court therefore concluded that a conflict existed, that the driver was entitled to

independent counsel, and that a ruling that “required an insured to be defended by

what amounted to his enemy in the litigation would be foolish.” Id. at 1084.




                                           9
    Case: 1:19-cv-05287 Document #: 71 Filed: 10/23/20 Page 10 of 14 PageID #:1452




        The problem for CCM and COCP is that the conflicts of interest recognized in

Peppers and Murphy are absent here. Indeed, there are no mutually exclusive

theories of liability in the Gilliam-Nault action as only one claim is alleged—

negligence. See generally R. 1-1 at 1-23. Northland, therefore, does not have the

opportunity to steer the case into a non-covered claim and thereby relieve itself of

paying any potential judgment. See Peppers, 355 N.E.2d at 30. And while Northland

informed CCM and COCP in September 2018 that it was reserving its right to later

decline coverage and seek recovery of defense costs (R. 1-1 at 25-27), Northland

immediately withdrew that reservation as soon as CCM and COCP notified

Northland of the potential conflict of interest (R. 1-1 at 32).3 Moreover, the Gilliam-

Nault pleadings show that the positions taken by CCM, COCP, Midvest, and Lambert

are largely aligned, placing blame for the accident on the plaintiff. All four defendants

deny acting negligently and plead affirmatively that Gilliam-Nault’s contributory

negligence caused his injuries. See R. 37-4 at 5-7, 9-11; R. 37-5 at 5-8, 9-11; R. 37-6 at

4-13, 15-18.




3 Northland alleges in its counterclaim that counsel for CCM and COCP “are not
cooperating with Northland in [the underlying] defense, thereby failing to comply
with the ‘cooperation’ condition of the Northland policy.” R. 12 at 22. CCM and COCP
argue that this allegation is another example of Northland reserving its rights to
defend and indemnify. See R. 64 at 12-13. But Northland’s counterclaim specifically
states that Northland “has reserved no rights to deny defense or indemnity to CCM
or COCP, subject to its $1 million policy limit.” R. 12 at 22.


.
                                           10
  Case: 1:19-cv-05287 Document #: 71 Filed: 10/23/20 Page 11 of 14 PageID #:1453




      To be sure, CCM and COCP’s crossclaims against Midvest and Lambert

complicate the parties’ relationships. The crossclaims seek contribution in case CCM

and COCP are required to pay more than their pro rata share of the liability. See R.

37-7. The crossclaims also allege “strictly in the alternative” that Midvest and

Lambert’s negligent acts caused the car accident. Id. But seeking contribution and

making alternative allegations against other insureds does not mean that the parties

are “diametrically opposed” nor does it mean that they are “enem[ies] in the

litigation.” As stated, the parties in Murphy were “diametrically opposed” because the

insurer could avoid liability if it pushed all responsibility for the accident on the same

party it had a duty to defend. 430 N.E.2d at 1083. No similar situation is alleged here.

As Northland points out, no matter which insured in the Gilliam-Nault action is

liable for the accident—if any liability is found at all—Northland is obligated to

provide coverage up to its policy limit. See R. 37 at 12. The Court accordingly finds

that CCM and COCP fail to plausibly allege a conflict of interest under Murphy or

Peppers.

B. Northland’s $1 Million Policy Limit

      CCM and COCP also contend that a conflict of interest exists under R.C.

Wegman Const. Co. v. Admiral Ins. Co., 629 F.3d 724 (7th Cir. 2011) because the

Gilliam-Nault plaintiff may recover damages exceeding Northland’s $1 million policy

limit, leaving CCM and COCP open to exposure. See R. 1 ¶ 25 (citing R. 1-1 at 35).

CCM and COCP contend that under Wegman, a conflict of interest exists “when there

is a ‘nontrivial probability’ of an excess judgment in the underlying suit.” R. 64 at 11.



                                           11
  Case: 1:19-cv-05287 Document #: 71 Filed: 10/23/20 Page 12 of 14 PageID #:1454




CCM and COCP’s reliance on Wegman is misplaced, however, because that case dealt

with a different basis for a conflict.

       Indeed, the Wegman court trained its focus on the situation where an insurer

fails to notify the insured of a known likelihood that the jury verdict will be

significantly above the policy limit. 629 F.3d at 729. The Seventh Circuit said that

such a situation wrongly invites the insurer to “[g]amble with [the] insured’s money”

by going to trial on claims that exceed the policy limit and hoping that any resulting

liability will be less, despite the risk that the insured could be found liable for an

amount greater than the limit. See id. at 728. Although CCM and COCP allege that

the plaintiff in Gilliam-Nault may recover damages exceeding $1 million, they do not

allege that Northland failed to notify them of an excess judgment or that Northland

is somehow gambling with their money. See id.; see also R.C. Wegman Const. Co. v.

Admiral Ins. Co., 634 F.3d 371, 372 (7th Cir. 2011) (rejecting petition for rehearing

and reiterating that insurer’s failure to warn served as a basis for earlier decision).

       In sum, CCM and COCP fail to plausibly allege a conflict of interest under

Illinois law. Accordingly, Defendants’ motion for judgment on the pleadings as to

Count I is granted and Plaintiffs’ cross-motion is denied.

II. Breach of Contract and Request for Costs Under Section 155

       Count II alleges that Northland breached its duty to pay the defense costs

incurred by SRC in the Gilliam-Nault action, and therefore breached the parties’

contract. See R. 1 at 8. To state a claim for breach of contract under Illinois law, a

plaintiff must allege: (1) a valid and enforceable contract; (2) substantial performance



                                          12
  Case: 1:19-cv-05287 Document #: 71 Filed: 10/23/20 Page 13 of 14 PageID #:1455




by the plaintiff; (3) a breach by the defendant; and (4) resultant damages. Fednav

Int’l Ltd. v. Cont’l Ins. Co., 642 F.3d 834, 839 (7th Cir. 2010). For the reasons stated

above, Northland did not breach the contract because CCM and COCP fail to allege

that Northland is required to pay the costs incurred by SRC in the Gilliam-Nault

action.

      Count II also alleges that Northland engaged in “vexatious and unreasonable

conduct” by failing to respond to CCM and COCP’s communications and by failing to

pay SRC. See R. 1 at 9. CCM and COCP accordingly seek relief under Section 155 of

the Illinois Insurance Code, 215 ILCS 5/155. Id. at 8-9. That provision provides that

a court may award costs and attorney fees “[i]n any action by or against a company

wherein there is in issue the liability of a company on a policy or policies of insurance

or the amount of the loss payable thereunder, or for an unreasonable delay in settling

a claim, and it appears to the court that such action or delay is vexatious and

unreasonable.” 215 ILCS 5/155. If there is a bona fide dispute regarding coverage,

statutory sanctions under Section 155 are inappropriate. Golden Rule Ins. Co. v.

Schwartz, 786 N.E.2d 1010, 1018 (Ill. 2003). Northland argues that there was a bona

fide dispute, precluding recovery under Section 155. For their part, CCM and COCP

effectively abandoned Count II by failing to defend it in their response to Northland’s

motion for judgment on the pleadings. See Alioto v. Town of Lisbon, 651 F.3d 715, 721

(7th Cir. 2011) (“a litigant effectively abandons the litigation by not responding to

alleged deficiencies in a motion to dismiss”). In any event, the Court agrees with

Northland—a bona fide dispute existed between the parties, so recovery under



                                           13
  Case: 1:19-cv-05287 Document #: 71 Filed: 10/23/20 Page 14 of 14 PageID #:1456




Section 155 is improper. See R. 1 ¶¶ 17-23, 25. Northland’s motion for judgment on

the pleadings as to Count II is therefore granted.

                                    Conclusion

      For the above reasons, Northland’s motion for judgment on the pleadings as to

Counts I and II, R. 36, is granted while CCM and COCP’s cross-motion for judgment

as to Count I and Northland’s counterclaim, R. 65, is denied. Because Northland’s

counterclaim asks the same fundamental question that the Court answered

regarding CCM and COCP’s complaint—whether a conflict of interest exists under

Illinois law—the Court grants the counterclaim’s request for declaratory relief:

Northland may proceed with the defense of CCM and COCP in the Gilliam-Nault

action using Northland’s chosen counsel, and Northland owes no obligation to

reimburse CCM and COCP for the expenses incurred by SRC.

      There are no remaining claims. The case is accordingly dismissed with

prejudice.

                                                     ENTERED:




                                                     ______________________________
                                                     Honorable Thomas M. Durkin
                                                     United States District Judge
Dated: October 23, 2020




                                         14
